Case 8:17-cv-01551-DOC-JDE Document 214 Filed 05/13/19 Page 1 of 2 Page ID #:15098



  1   JOSEPH N. AKROTIRIANAKIS (Bar No. 197971)
       jakro@kslaw.com
  2   AARON S. CRAIG (Bar No. 204741)
       acraig@kslaw.com
  3   KING & SPALDING LLP
      633 West Fifth Street, Suite 1600
  4   Los Angeles, CA 90071
      Telephone: (213) 443-4355
  5   Facsimile: (213) 443-4310
  6   JEFFREY S. BUCHOLTZ (pro hac vice)
       jbucholtz@kslaw.com
  7   MARISA MALECK (pro hac vice)
       mmaleck@kslaw.com
  8   KING & SPALDING LLP
      1700 Pennsylvania Avenue NW
  9   Washington, DC 20006
      Telephone: (202) 737-0500
 10   Facsimile: (202) 626-3737
 11   Attorneys for Plaintiff
      ALLERGAN USA, INC.
 12
 13
                               UNITED STATES DISTRICT COURT
 14
                           CENTRAL DISTRICT OF CALIFORNIA
 15
                                    SOUTHERN DIVISION
 16
 17
 18   ALLERGAN USA, INC.,                    Case No. 8:17-cv-01551-DOC-JDE
                                             The Honorable David O. Carter
 19          Plaintiff,
                                             EX PARTE APPLICATION RE: USE OF
 20                       v.                 LOADING DOCK
 21   IMPRIMIS PHARMACEUTICALS, Complaint Filed: September 7, 2017
      INC.,
 22                             Pre-Trial Conference: May 8, 2019
                                Trial Date: May 9, 2019
 23         Defendant.
 24
 25
 26
 27
 28

        PLAINTIFF ALLERGAN USA, INC.’S EX PARTE APPLICATION RE: USE OF TECHNOLOGY AT TRIAL
Case 8:17-cv-01551-DOC-JDE Document 214 Filed 05/13/19 Page 2 of 2 Page ID #:15099



  1   TO THE COURT AND DEFENDANT AND ITS ATTORNEYS:
  2         Plaintiff Allergan, USA, Inc. respectfully submits this application for an order
  3   granting Express Networks access to the loading dock for purpose of delivering
  4   boxes/materials needed to the Honorable Judge David O. Carter’s Courtroom 9D for
  5   trial on May 14, 2019. The person delivering the materials will be Christian Barrera,
  6   CA Driver’s License Number: F1120146 of Nationwide Legal Services in a dark
  7   green 2004 Ford Explorer license plate 8R40222. Mr. Barrera hereby requests access
  8   to the loading dock to deliver the following materials: approximately 30-35 of boxes
  9   containing trial exhibit binders, deposition transcripts, trial folders, and miscellaneous
 10   trial supplies, to Courtroom 9D on May 14, 2019, at 7 a.m. or as soon thereafter as
 11   possible.
 12
 13   Dated: May 13, 2019                     KING & SPALDING LLP
 14
                                              By: /s/ Joseph N. Akrotirianakis
 15                                               JOSEPH N. AKROTIRIANAKIS
                                                  AARON S. CRAIG
 16                                               Attorneys for Plaintiff
 17                                               ALLERGAN USA, INC

 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
                                                 1
 28     PLAINTIFF ALLERGAN USA, INC.’S EX PARTE APPLICATION RE: USE OF TECHNOLOGY AT TRIAL
